DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claim 5 is canceled. Claims 15-20 are withdrawn. Claims 1-4 and 6-14 are examined on the merits. All rejections not reiterated herein have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the stored biosensor reagent" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim. Claims 2-4 and 6-14 are rejected as being dependent on claim 1 and failing to remedy the antecedent issue.
Claim 6 recites the limitation "the test cartridge".  There is insufficient antecedent basis for this limitation in the claim. Claims 7-8 and 12-14 are rejected as being dependent on claim 6 and failing to remedy the antecedent issue
Claim 6 recites the limitations "the analyte" and “the specific analyte”.  There is insufficient antecedent basis for this limitation in the claim. Claims 7-8 and 12-14 are rejected as being dependent on claim 6 and failing to remedy the antecedent issue
Claim 13 recites the limitation "the biological sample" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the biological sample" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867 A1) in view of Donnelly et al. (US 2017/00966697 A1) and Marie et al. (US 9,222,116 B2).
Regarding claim 1, Dohale et al. teach a system for use in sample analysis (system for analyzing a biological sample, para [0012]), comprising:
(b) a test cartridge base, wherein the test cartridge base further includes:
(i) a reaction chamber formed within the test cartridge base having a central axis, wherein the reaction chamber has the shape of an inverted revolved half ellipse (e.g., reaction chamber can be sealed to the cartridge body or molded together with the cartridge, thereby reading on “a reaction chamber formed within the test cartridge base”, para [0167]-[0168]; reaction chamber can have the structure of a vessel that can be shaped as an elongated ellipsoid thereby reading on “the reaction chamber has a shape of an inverted revolved half ellipse” when this terminology is given its broadest reasonable interpretation, para [0238]; reaction chambers 610, Fig. 6; Fig. 34B); 
(ii) an inlet channel connected to the reaction chamber (fluidic inlet in fluidic communication with the reaction chamber, para [0013]), wherein the inlet channel is positioned above the reaction chamber (at an unspecified angle, as shown in Fig. 14D), and wherein the inlet channel is offset from the central axis of the reaction chamber (inlet 1447 extending into the reaction chamber(s) 1410 is shown as offset, Fig. 14D; para [0168]); and
(c) a temperature control system for controlling the temperature of the biosensor reagent, the reservoir card, the test cartridge base, the reaction chamber, and the inlet channel either individually or in various combinations with one another (cartridge (and its components) is in thermal communication with a temperature control system. The temperature control system can include a temperature sensor, a heater/cooler, and a temperature controller, para [0159]-[0162], [0235]).
Although Dohale et al. does not specifically teach (iii) the reaction chamber and the inlet channel homogeneously mix a sample to be analyzed with a biosensor reagent while minimizing damage to living engineered lymphocytes when the sample is introduced into the test cartridge base through the inlet channel, this limitation is considered a functional limitation that does not provide any additional structural limitations to the claimed system. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Dohale et al. teach the same inlet channel and reaction chamber as required by the claims that is capable of introducing a sample such that a sample is homogeneously mixed with a biosensor reagent while minimizing damage to living engineered lymphocytes when the sample is introduced through the inlet channel. Therefore, Dohale et al. is considered capable of performing the recited functional limitation. 
Dohale et al. fail to teach the system comprising:
(a) a biosensor reagent storing reservoir card, wherein a stored biosensor reagent includes living engineered lymphocytes;
wherein the test cartridge base is configured to accept the reservoir card; and
wherein the inlet channel is positioned above the reaction chamber at an angle of 15-60 degrees above the horizontal.
Donnelly et al. teach a system for use in sample analysis (systems for detecting and/or identifying target cells (e.g., bacteria) using engineered vectors (including viral vectors) and/or transduction particles are described herein, para [0011]), comprising: (a) a reservoir card for storing reagents to be delivered to and used in a reaction chamber wherein the reservoir card can be accepted by a reaction chamber (an apparatus including a housing and an actuator. The housing, which defines a reagent volume that can receive a reagent container, can be removably coupled to a reaction chamber, Donnelly et al., para [0011], abstract). Although Donnelly et al. do not specifically teach the claimed reagent that includes living engineered lymphocytes, this limitation is drawn to a functional limitation as the reagent is not claimed as part of the system. The prior art needs only to be capable of performing any recited functional limitations. Donnelly et al. teach a reservoir card that is capable of storing a reagent, including the reagent recited in the instant claims. Therefore, Donnelly et al. is considered capable of performing the recited functional limitation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Dohale et al. to include the reservoir card for storing reagents of Donnelly et al. such that the test cartridge base of Dohale et al. is configured to accept the reservoir card of Donnelly et al. because Dohale et al. is generic with respect to apparatuses for storing reagents (variety of methods including tanks, blisters with a frangible seal, pouches, etc., Dohale et al., para [0226]) that can be incorporated into the system and one would be motivated to use the appropriate reagent storage apparatus depending on the necessary reagents for sample analysis. One having ordinary skill in the art would have reasonable expectation of success in combining these prior art references because Dohale et al. generally teach storing reagents in tanks (Dohale et al., para [0226]) and teach the system with a reaction chamber and Donnelly et al. teach a specific apparatus of storing reagents in a tank (housing defining a reagent volume, Donnelly et al., para [0011]) that can removably couple with a reaction chamber. Additionally, Dohale et al. and Donnelly et al. are both drawn to systems for sample analysis and detection of analytes, including cells.
Marie et al. teach a device for processing of macromolecules including an inlet channel and a reaction chamber wherein the inlet channel is positioned above the reaction chamber at an angle of 30-60 degrees, which is within the claimed range of 15-60 degrees above the horizontal (col. 7, lines 66-67-col. 8, lines 1-14) to promote distribution of sample fluid (col. 8, lines 3-5), and wherein the inlet channel is offset from the central axis of the reaction chamber (Fig. 1-2, 5a-b, 6a-d).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Dohale et al. in view of Donnelly et al., an inlet channel that is positioned above the reaction chamber at an angle of 30-60 degrees above the horizontal as taught by Marie et al., in order to promote distribution of sample fluid (Marie, col. 8, lines 3-5). One would have reasonable expectation of success in combining these prior art references because Dohale et al. teach an inlet channel into a reaction chamber with an angle that is unspecified (Dohale et al., Fig. 14D) and Marie et al. teach an optimal range for the angle of the inlet channel. Additionally, Dohale et al. and Marie et al. are similarly drawn to fluidic devices with reaction chambers.
Regarding claim 2, Dohale et al. teach wherein the temperature control system further includes at least one heater (para [0159]-[0162], [0235]).
Regarding claim 3, Dohale et al. teach wherein the temperature control system further includes at least one fan (cooling means can comprise a fan, para [0159]-[0162], [0235]).
Regarding claim 4, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 1, including a biosensor reagent storing reservoir card capable of storing a biosensor reagent that includes living engineered lymphocytes. Although Dohale et al. in view of Donnelly et al. and Marie et al. do not specifically teach the biosensor reagent includes at least one antibody specific for a predetermined analyte and a bioluminescent agent, wherein the at least one antibody is expressed on the surface of the living, engineered lymphocytes and wherein the bioluminescent agent is expressed by the living, engineered lymphocytes, this limitation is drawn to a functional limitation of the claim as the reagent is not claimed as part of the system. The prior art needs only to be capable of performing any recited functional limitations. Dohale et al. in view of Donnelly et al. and Marie et al. teach a biosensor reagent storing reservoir card that is capable of storing a reagent, including the reagent recited in the instant claims. As such, the system of Dohale et al. in view of Donnelly et al. and Marie et al. is considered capable of performing the recited functional limitation.
Regarding claim 6, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 1, further comprising a testing unit adapted to receive a test cartridge (detection system, Dohale et al., para [0012], [0247], [0285]-[0286]), the testing unit including a sensor for detecting the detectable light signal emitted by the biosensor reagent upon reacting with the sample, the detection of the emitted detectable light being indicative of the presence of the analyte in the sample (Dohale et al., para [0247]), and wherein detection of the specific analyte in the sample occurs in real time (Dohale et al., para [0101]-[0102]).
Regarding claim 8, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 6, wherein the test cartridge base further comprises a fluid displacement mechanism (fluidic unit in communication with pump and linear actuation unit, Dohale et al., para [0231]-[0232], [0234]; actuator, Donnelly et al., para [0011]), wherein the fluid displacement mechanism causes the biosensor reagent stored in the reservoir card to be displaced into the reaction chamber (actuator can be moved to convey a reagent from the reagent container to the reaction chamber via the delivery path, Donnelly et al., para [0011]), and wherein the testing unit further comprises a motor and piston assembly configured to actuate the fluid displacement mechanism (a pump (e.g., … piston …) can be used to drive fluid through the device … Further some systems can include one or more linear actuators … (e.g., using a solenoid or stepper motor), Dohale et al., para [0234]; the release or transfer of these stored reagents into the cartridge chambers can be actuated with a number of methods, such as solenoids, piston plungers, hollow needles, etc., Dohale et al., para [0226]).
Regarding claim 10, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 1, further comprising a cell disruptor (lysis chamber, Dohale et al., para [0124]; lysis process, Dohale et al, para [0107]; a lysis chamber 805 will hold the sample during lysis, before the sample is delivered to a reaction chamber 810, Dohale et al., para [0133]).
Regarding claim 11, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 10, wherein the disruptor is a sonicator operative to fragment the cells (lysis process can utilize sonication and since sonication is performed, the system necessarily includes a sonicator, Dohale et al., para [0107]).
Regarding claim 12, Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 6, including a biosensor reagent storing reservoir card capable of storing a biosensor reagent that includes living engineered lymphocytes. Although Dohale et al. in view of Donnelly et al. and Marie et al. do not specifically teach the biosensor reagent is pre-charged with coelenterazine, and any excess coelenterazine is removed from the biosensor reagent prior to reacting the biosensor reagent with the sample to be tested, this limitation is considered a functional limitation that does not provide any structural limitations to that claimed system as the reagent is not claimed as part of the system. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Dohale et al. in view of Donnelly et al. and Marie et al. teach a biosensor reagent storing reservoir card that is capable of storing a reagent, including the reagent recited in the instant claims. Therefore Dohale et al. in view of Donnelly et al. and Marie et al. is considered capable of performing the recited functional limitation.
Regarding claim 13, Dohale et al. in view of Donnelly et al. and Marie et al. teach the
system of claim 6, wherein the sample will undergo a reaction, for instance an amplification reaction, in reaction chamber 810, with the reaction results measured simultaneously to when the reaction is performed (Dohale et al., para [0133]) which is considered within the range of within about five minutes as recited by the claim. It is additionally noted that the limitation that real time is within the range of within about five minutes is considered a functional limitation that does not provide any structural limitations to the claimed system. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867 A1) in view of Donnelly et al. (US 2017/00966697 A1) and Marie et al. (US 9,222,116 B2) as applied to claim 6 above, and further in view of Ohman et al. (US 2006/0289787 A1).
Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 6, wherein the sensor is a photodiode (Dohale et al., para [0106], [0247], [0285]-[0286]), but fail to teach wherein the sensor is a photomultiplier tube having an active surface, and wherein the size of the active surface is optimized to reduce background noise and increase the signal to noise ratio of the emitted light detectable signal. The active surface is interpreted to be the region where sensing of the signal occurs.
Ohman et al. teach an optical reader for an optical assay arrangement (abstract) including an optical detector, such as a photodiode or a photomultiplier tube (para [0009]), wherein the size of the active surface (sensing region) is optimized to reduce background noise and increase the signal to noise ratio of the emitted light detectable signal (e.g., by blocking unwanted light by a pinhole and thereby reducing the detected noise, the pinhole reduces and optimizes the size of the sensing region, para [0009]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the photodiode sensor of Dohale et al. in view of Donnelly et al. and Marie et al. for the photomultiplier tube of Ohman et al. One having ordinary skill in the art would have been motivated to make such a change as a mere alternative and functionally equivalent detection technique and since the same expected detection would have been obtained. The use of alternative and functionally equivalent techniques would have been desirable to those of ordinary skill in the art based on the desired optical signal to be detected. One having ordinary skill in the art would have reasonable expectation of success in combining the prior art references because Ohman et al. and Dohale et al. in view of Donnelley et al. and Marie et al. are similarly drawn to optical detection of analytes.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867 A1) in view of Donnelly et al. (US 2017/00966697 A1) and Marie et al. (US 9,222,116 B2) as applied to claim 1 above, and further in view of Elliot et al. (US 2006/0120921 A1).
Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 1, but fail to teach the system further comprising at least one additive located in the reaction chamber, the at least one additive being operative to minimize the formation of bubbles in the reaction chamber during mixing of the sample and the biosensor reagent.
Elliot et al. teach a biological reaction apparatus with a reaction chamber (abstract) wherein the apparatus comprises at least one additive located in the reaction chamber, the at least one additive being operative to minimize the formation of bubbles in the reaction chamber during mixing of the sample and the biosensor reagent (fill fluid includes a surfactant to aid in the disbursement of any bubbles formed within the reaction chamber, the fill fluid fills the reaction chamber, para [0023]; para [0165]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include at least one additive located in the reaction chamber of Dohale et al. in view of Donnelly et al. and Marie et al., the at least one additive being operative to minimize the formation of bubbles as in Elliot et al. because the presence of bubbles reduces the amount of fluid exposed to the sample and can therefore affect the consistency of the result within the sample (Elliot et al., para [0172]). One having ordinary skill in the art would have reasonable expectation of success in combing the prior art references because Elliot et al. and Dohale et al. in view of Donnelly et al. and Marie et al. are similarly drawn to systems for analyzing biological samples including reaction chambers. Additionally, Dohale et al. disclose a reaction chamber structure that reduces bubbles (flow guides can be protrusions into the reaction chamber, the flow guides minimize the presence of bubbles by guiding fluid to fill the reaction chamber from bottom to top, Dohale et al., para [0128]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Dohale et al. (US 2017/0327867 A1) in view of Donnelly et al. (US 2017/00966697 A1) and Marie et al. (US 9,222,116 B2) as applied to claim 6 above, and further in view of Hiddessen et al. (US 2018/0147573 A1).
Dohale et al. in view of Donnelly et al. and Marie et al. teach the system of claim 6, but fail to teach the system further comprising a second control reagent operative to react with the biosensor reagent to determine a proper functioning of the testing unit, wherein the biosensor reagent reacts with the sample to be tested prior to the second control reagent reacting with the biosensor reagent.
Hiddessen et al. teach cartridge-based systems for performing assays (para [0162], [0209]-[0216]) including a second control reagent (control reagents 5760 are any reagents used to control for test signal variation and/or interpret results obtained with the test reagents (such as a reliability and/or validity of the results), para [1060]) operative to react with the biosensor reagent to determine a proper functioning of the testing unit, wherein the biosensor reagent reacts with the sample to be tested prior to the second control reagent reacting with the biosensor reagent (any combination of the sample, test reagents, control reagents, and control template may be mixed with one other before introduction into system 5740, or may be mixed within the system, para [1085]). The control reagent of Hiddessen et al. is capable of reacting with the biosensor reagent after the biosensor reagent reacts with the sample (para [1085]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the system of Dohale et al. in view of Donnelly et al. and Marie et al. the control reagent of Hiddessen et al. in order to control for test signal variation and to interpret the reliability and/or validity of the results obtained (Hiddessen et al., para [1060]). One having ordinary skill in the art would have reasonable expectation of success in combining Hiddessen et al. and Dohale et al. in view of Donnelly et al. and Marie et al. because they are similarly drawn to cartridge-based systems for performing sample analysis.
Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the geometry of the reaction chamber and the position of the inlet channel relative to the reaction chamber are intended to protect living biosensor cells and are for the purpose of proper mixing of the biosensor reagent and the sample without causing any death or significant damage to living biosensor, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a biosensor reagent storing reservoir card containing a biosensor reagent that includes living engineered lymphocytes) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument that the systems taught by Dohale et al., Donnelly et al., and Marie et al. do not teach or suggest a reaction chamber formed within the test cartridge having a central axis, wherein the reaction chamber has the shape of an inverted revolved half ellipse; an inlet channel connected to the reaction chamber, wherein the inlet channel is positioned above the reaction chamber at an angle of 15-60 degrees above the horizontal, wherein the inlet channel is offset from the central axis of the reaction chamber, it is noted that these features are taught as detailed in the 103 rejection above.
In response to applicant’s argument that the systems taught by Dohale et al., Donnelly et al., and Marie et al. do not teach or suggest the reaction chamber and the inlet channel homogenously mix a sample to be analyzed with the biosensor reagent while minimizing damage to the living engineered lymphocytes when the sample is introduced into the test cartridge base through the inlet channel, it is noted that this limitation is considered a functional limitation that does not provide any additional structural limitations to the claimed system. The prior art needs only to be capable of performing any recited functional limitation and does not need to teach the functional limitation itself to read on the claims. Dohale et al. teach the same inlet channel and reaction chamber as required by the claims that is capable of introducing a sample such that a sample is homogeneously mixed with a biosensor reagent while minimizing damage to living engineered lymphocytes when the sample is introduced through the inlet channel. Therefore, Dohale et al. is considered capable of performing the recited functional limitation. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H TIEU whose telephone number is (571)272-0683. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571) 272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER H. TIEU/            Examiner, Art Unit 1649                                                                                                                                                                                            
/MELANIE BROWN/Primary Examiner, Art Unit 1641